Exhibit 10.27

 

INTERCREDITOR AGREEMENT

by and between

BANK OF AMERICA, N.A.,

as ABL Collateral Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Notes Collateral Agent

Dated as of October 10, 2012

 

 

 

 

--------------------------------------------------------------------------------

Page No.

TABLE OF CONTENTS

Page No.

ARTICLE 1
DEFINITIONS

Section 1.1

Definitions1

 

Section 1.2

Rules of Construction7

 

ARTICLE 2
LIEN PRIORITY

Section 2.1

Priority of Liens8

 

Section 2.2

Waiver of Right to Contest Liens9

 

Section 2.3

Remedies Standstill9

 

Section 2.4

Exercise of Rights11

 

Section 2.5

No New Liens12

 

Section 2.6

Waiver of Marshalling12

 

ARTICLE 3
ACTIONS OF THE PARTIES

Section 3.1

Certain Actions Permitted12

 

Section 3.2

Agent for Perfection13

 

Section 3.3

Inspection and Access Rights13

 

Section 3.4

Exercise of Remedies – Set-Off and Tracing of and Priorities in Proceeds14

 

ARTICLE 4
APPLICATION OF PROCEEDS

Section 4.1

Application of Proceeds14

 

Section 4.2

Specific Performance15

 

ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1

Notice of Acceptance and Other Waivers16

 

Section 5.2

Modifications to ABL Documents and Notes Documents17

 

Section 5.3

Reinstatement and Continuation of Agreement18

 

ARTICLE 6
INSOLVENCY PROCEEDINGS

Section 6.1

DIP Financing19

 

-i-

 

--------------------------------------------------------------------------------

Page No.

Section 6.2

Relief from Stay20

 

Section 6.3

No Contest; Adequate Protection20

 

Section 6.4

Asset Sales20

 

Section 6.5

Separate Grants of Security and Separate Classification21

 

Section 6.6

Enforceability21

 

Section 6.7

ABL Obligations and Notes Obligations Unconditional21

 

ARTICLE 7
MISCELLANEOUS

Section 7.1

Rights of Subrogation22

 

Section 7.2

Further Assurances22

 

Section 7.3

Representations22

 

Section 7.4

Amendments23

 

Section 7.5

Addresses for Notices23

 

Section 7.6

No Waiver, Remedies23

 

Section 7.7

Continuing Agreement, Transfer of Secured Obligations24

 

Section 7.8

Governing Law; Entire Agreement24

 

Section 7.9

Counterparts24

 

Section 7.10

No Third Party Beneficiaries24

 

Section 7.11

Headings24

 

Section 7.12

Severability24

 

Section 7.13

Attorneys’ Fees25

 

Section 7.14

VENUE; JURY TRIAL WAIVER25

 

Section 7.15

Intercreditor Agreement25

 

Section 7.16

Effectiveness25

 

Section 7.17

Collateral Agents25

 

Section 7.18

No Warranties or Liability26

 

Section 7.19

Conflicts26

 

Section 7.20

Information Concerning Financial Condition of the Credit Parties27

 

Section 7.21

Acknowledgement27

 

 

 

-ii-

 

--------------------------------------------------------------------------------

 

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of October 10, 2012 between BANK OF AMERICA, N.A. (“Bank of
America”), in its capacity as collateral agent for the ABL Secured Parties (as
defined below), and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
collateral agent for the Notes Secured Parties (as defined below).

RECITALS

A.RYERSON INC., a Delaware corporation (the “Company”), is party to the Credit
Agreement, dated as of March 14, 2011 (as amended, restated, supplemented,
waived, Refinanced or otherwise modified from time to time (including without
limitation to add new loans thereunder or increase the amount of loans
thereunder), the “ABL Credit Agreement”), among the Company, the several
Subsidiary Borrowers party thereto, the guarantors party thereto, the Lenders
party thereto from time to time, BANK OF AMERICA, N.A., as Administrative Agent,
and the other parties named therein.

B.The Company and its wholly owned subsidiary, JOSEPH T. RYERSON & SON, INC., a
Delaware corporation (the “Co-Issuer”) are party to an indenture related to the
Notes, dated as of October 10, 2012 (as amended, restated, supplemented, waived,
Refinanced or otherwise modified from time to time, the “Indenture”), among the
Company, the Co-Issuer, the Subsidiaries identified therein as guarantors and
Wells Fargo Bank, National Association, as Trustee.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE 1
DEFINITIONS

Definitions

.  Unless the context otherwise requires, all capitalized terms used but not
defined herein shall have the meanings set forth in the ABL Credit Agreement or
the Indenture, as applicable, in each case as in effect on the Closing Date.  In
addition, as used in this Agreement, the following terms shall have the meanings
set forth below:

“ABL Collateral Agent” shall mean Bank of America, in its capacity as collateral
agent for the ABL Secured Parties under the ABL Credit Agreement and the other
ABL Documents entered into pursuant to the ABL Credit Agreement, together with
its successors and permitted assigns under the ABL Credit Agreement exercising
substantially the same rights and powers; and in each case provided that if such
ABL Collateral Agent is not Bank of America, such ABL Collateral Agent shall
have become a party to this Agreement and the other applicable ABL Security
Documents.

-1-

 

--------------------------------------------------------------------------------

 

“ABL Controlled Accounts” shall mean (i) all Deposit Accounts and all accounts
and sub-accounts relating to any of the foregoing accounts and (ii) all cash,
funds, checks, notes, “securities entitlements” (as such terms are defined in
the UCC) and instruments from time to time on deposit in any of the accounts or
sub-accounts described in clause (i) of this definition, in each case, of any
Grantor and which are subject to a control agreement in favor of the ABL
Collateral Agent.

“ABL Credit Agreement” shall have the meaning assigned to that term in the
recitals to this Agreement.

“ABL Documents” shall mean the credit, guaranty and security documents governing
the ABL Obligations, including, without limitation, the ABL Credit Agreement and
the ABL Security Documents and documentation entered into by any Grantor
relating to Bank Products (as defined in the ABL Credit Agreement as in effect
on the date hereof).

“ABL Obligations” shall mean all “Obligations” as defined in the ABL Credit
Agreement.  For the avoidance of doubt, Notes Obligations shall not constitute
ABL Obligations.

“ABL Recovery” shall have the meaning set forth in Section 5.3.

“ABL Secured Parties” shall mean the “Secured Parties” as defined in the ABL
Credit Agreement.

“ABL Security Agreement” shall mean the U. S. Security Agreement (as defined in
the ABL Credit Agreement).

“ABL Security Documents” shall mean the ABL Security Agreement and the other
U.S. Security Documents (as defined in the ABL Credit Agreement) and any other
agreement, document or instrument pursuant to which a Lien is granted or
purported to be granted securing ABL Obligations or under which rights or
remedies with respect to such Liens are governed.

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Bank of America” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code.

“Bankruptcy Law” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States or other applicable jurisdictions from time to
time in effect affecting the rights of creditors generally.

“Co-Issuer” has the meaning set forth in the recitals to this Agreement.

-2-

 

--------------------------------------------------------------------------------

 

“Collateral Agent(s)” shall mean individually the ABL Collateral Agent or the
Notes Collateral Agent and collectively means the ABL Collateral Agent and the
Notes Collateral Agent.

“Company” has the meaning set forth in the recitals to this Agreement.

“Comparable Notes Security Document” shall mean, in relation to any
Intercreditor Collateral subject to any Lien created under any ABL Document,
those Notes Security Documents that create a Lien on the same Intercreditor
Collateral (but only to the extent relating to such Intercreditor Collateral),
granted by the same Grantor or Grantors.

“Credit Documents” shall mean the ABL Documents and the Notes Documents.

“Deposit Account” shall have the meaning set forth in the UCC.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of ABL Obligations” shall mean, except to the extent otherwise
provided in Section 5.3, with respect to (i) any ABL Obligations that are
non-Contingent Obligations, payment in full in cash of all ABL Obligations and,
with respect to letters of credit or letter of credit guaranties outstanding
under the ABL Documents, delivery of cash collateral or backstop letters of
credit in respect thereof in a manner consistent with the ABL Credit Agreement,
in each case after or concurrently with the termination of all commitments to
extend credit thereunder, and the termination of all commitments of ABL Secured
Parties under ABL Documents; and (ii) any ABL Obligations that are contingent in
nature (other than ABL Obligations consisting of L/C Obligations or Bank Product
Debt of a Borrower or Guarantor), the depositing of cash with ABL Collateral
Agent in an amount equal to 100% of any such ABL Obligations that have been
liquidated or, if such ABL Obligations are unliquidated in amount and represent
a claim which has been asserted against Administrative Agent or a U.S. Lender
and for which an indemnity has been provided by U.S. Borrowers in any of the
Credit Documents, in an amount that is equal to such claim or Administrative
Agent’s good faith estimate of such claim; provided that the Discharge of ABL
Obligations shall not be deemed to have occurred if such payments are made with
the proceeds of other ABL Obligations that constitute an exchange or replacement
for or a Refinancing of such ABL Obligations.  In the event the ABL Obligations
are modified and the ABL Obligations are paid over time or otherwise modified
pursuant to Section 1129 of the Bankruptcy Code, the ABL Obligations shall be
deemed to be discharged when the final payment is made, in cash, in respect of
such indebtedness and any obligations pursuant to such new indebtedness shall
have been satisfied.

“Disposition” shall have the meaning set forth in Section 2.4(b).

“Event of Default” shall mean an Event of Default under the ABL Credit Agreement
or the Indenture as the context requires.

-3-

 

--------------------------------------------------------------------------------

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

(a)the taking by any Secured Party of any action to enforce or realize upon any
Lien on Intercreditor Collateral, including the institution of any foreclosure
proceedings or the noticing of any public or private sale pursuant to Article 9
of the Uniform Commercial Code;

(b)the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien on Intercreditor Collateral under any of
the Credit Documents, under applicable law, in an Insolvency Proceeding or
otherwise, including the election to retain any of the Intercreditor Collateral
in satisfaction of a Lien;

(c)the taking of any action by any Secured Party or the exercise of any right or
remedy by any Secured Party in respect of the collection on, set-off against,
marshalling of, injunction respecting or foreclosure on the Intercreditor
Collateral or the Proceeds thereof;

(d)the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Intercreditor
Collateral;

(e)the sale, lease, license, or other disposition of all or any portion of the
Intercreditor Collateral by private or public sale conducted by a Secured Party
or any other means at the direction of a Secured Party permissible under
applicable law; or

(f)the exercise of any other right of a secured creditor under Part 6 of Article
9 of the Uniform Commercial Code in respect of Intercreditor Collateral.

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing of a proof of claim in
bankruptcy court or seeking adequate protection, (ii) the exercise of rights by
the ABL Collateral Agent upon the occurrence of a Cash Dominion Event (as
defined in the ABL Credit Agreement), including, without limitation, the
notification of account debtors, depository institutions or any other Person to
deliver proceeds of Intercreditor Collateral to the ABL Collateral Agent (unless
and until the Lenders under the ABL Credit Agreement cease to extend credit to
the Borrowers thereunder, in which event an Exercise of Secured Creditor
Remedies shall be deemed to have occurred), (iii) the consent by a Secured Party
to a sale or other disposition by any Grantor of any of its assets or
properties, (iv) the acceleration of all or a portion of the ABL Obligations or
the Notes Obligations, (v) the reduction of the borrowing base, advance rates or
sub-limits by the Administrative Agent under the ABL Credit Agreement, the ABL
Collateral Agent and the Lenders under the ABL Credit Agreement, (vi) the
imposition of reserves by the ABL Collateral Agent, (vii) an account or item of
inventory ceasing to be an “eligible account” or “eligible inventory” under the
ABL Credit Agreement, (viii) any action taken by any Notes Secured Party in
respect of Non-Intercreditor Collateral or (ix) any of the actions permitted by
Sections 2.3(b), 2.4(a) and 3.1.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

-4-

 

--------------------------------------------------------------------------------

 

“Grantors” shall mean the Company and each Subsidiary that is party to an ABL
Security Document or a Notes Security Document.

“Indebtedness”  shall have the meaning provided in the ABL Credit Agreement and
the Indenture as in effect on the date hereof.

“Indenture” shall have the meaning assigned to that term in the recitals to this
Agreement.

“Insolvency Proceeding” shall mean:

(1)any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2)any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3)any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intercreditor Collateral” shall mean all “Pledged Collateral” (or equivalent
term) as defined in the ABL Security Agreement as in effect on the date
hereof.  

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on common law, statute or contract.  The term “Lien” shall also include
security interests, hypothecations, security assignments, pledges, statutory
trusts, deemed trusts, reservations, exceptions, encroachments, easements,
rights-of-way, servitudes, covenants, conditions, restrictions, leases pursuant
to which the owner of the Property is the lessor, and other title exceptions and
encumbrances affecting Property.  For the purpose of this Agreement, a Borrower
shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement or other arrangement pursuant to which
title to the Property has been retained by or vested in some other Person for
security purposes.

“Lien Priority” shall mean with respect to any Lien of the ABL Collateral Agent,
the ABL Secured Parties, the Notes Collateral Agent or the Notes Secured Parties
on the Intercreditor Collateral, the order of priority of such Lien as specified
in Section 2.1.

“Non-Intercreditor Collateral” shall mean all “Collateral” (or equivalent term)
as defined in any Notes Security Document or the Indenture but excluding all
Intercreditor Collateral.

-5-

 

--------------------------------------------------------------------------------

 

“Notes” shall mean (a) the initial $600,000,000 in aggregate principal amount of
9% Senior Secured Notes due 2017 issued by the Company and the Co-Issuer
pursuant to the Indenture, (b) the exchange notes issued in exchange therefor as
contemplated by the Registration Rights Agreement dated as of October 10, 2012,
among the Company, the Co-Issuer, the Guarantors identified therein and the
initial purchasers party thereto and (c) any additional notes issued under the
Indenture by the Company and the Co-Issuer, to the extent permitted by the
Indenture and the ABL Credit Agreement.

“Notes Collateral Agent” shall mean (i) so long as the obligations are
outstanding under the Indenture, the Trustee in its capacity as collateral agent
for the Notes Secured Parties, and (ii) at any time thereafter, such agent or
trustee as is designated “Notes Collateral Agent” by Notes Secured Parties
holding a majority in principal amount of the Notes Obligations then outstanding
or pursuant to such other arrangements as agreed to among the holders of the
Notes Obligations; it being understood that as of the date of this Agreement,
the Trustee shall be the Notes Collateral Agent.

“Notes Documents” shall mean the indenture, Notes and security documents
governing the Notes Obligations, including, without limitation, the Indenture
and the related Notes Security Documents.

“Notes Obligations” shall mean “Secured Obligations” (as defined in the Security
Agreement (as such term is defined in the Indenture)).

“Notes Secured Parties” shall mean (i) so long as the Notes are outstanding, the
Trustee and the holders of the Notes (including any additional Notes
subsequently issued under and in compliance with the terms of the Indenture),
(ii) the Notes Collateral Agent and (iii) the holders from time to time of any
other Notes Obligations.

“Notes Security Documents” shall mean (a) so long as the Notes are outstanding,
the Security Documents (as defined in the Indenture) and (b) thereafter any
agreement, document or instrument pursuant to which a Lien is granted or
purported to be granted securing Notes Obligations or under which rights or
remedies with respect to such Liens are governed, which in each case may include
intercreditor and/or subordination agreements or arrangements among various
Notes Secured Parties.

“Obligations” shall mean any principal, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), premium, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and banker’s acceptances), damages and other liabilities, and guarantees
of payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any Indebtedness.

“Party” shall mean the ABL Collateral Agent or the Notes Collateral Agent, and
“Parties” shall mean collectively the ABL Collateral Agent and the Notes
Collateral Agent.

-6-

 

--------------------------------------------------------------------------------

 

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the UCC,
with respect to the Intercreditor Collateral, and (b) whatever is recoverable or
recovered when any Intercreditor Collateral is sold, exchanged, collected or
disposed of, whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness, including by
adding or replacing lenders, creditors, agents, borrowers and/or guarantors, and
including in each case, but not limited to, after the original instrument giving
rise to such indebtedness has been terminated.  “Refinanced” and “Refinancing”
have correlative meanings.

“Secured Parties” shall mean the ABL Secured Parties and the Notes Secured
Parties.

“Subsidiary” shall have the meaning given such term by the ABL Credit Agreement
and the Indenture, each as in effect on the date hereof.

“Trustee” shall mean Wells Fargo Bank, National Association, in its capacity as
trustee under the Indenture and as collateral agent on behalf of the Notes
Secured Parties, and its permitted successors.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may, from time to time, be in effect in the State of New York; provided
that to the extent that the Uniform Commercial Code is used to define any term
in any security document and such term is defined differently in differing
Articles of the Uniform Commercial Code, the definition of such term contained
in Article 9 shall govern; provided, further, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection,
publication or priority of, or remedies with respect to, Liens of any Party are
governed by the Uniform Commercial Code or foreign personal property security
laws as enacted and in effect in a jurisdiction other than the State of New
York, the term “Uniform Commercial Code” or “UCC” will mean the Uniform
Commercial Code or such foreign personal property security laws as enacted and
in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, publication, priority or
remedies and for purposes of definitions related to such provisions.

Rules of Construction

.  Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the term “including” is not limiting and shall be deemed to be followed
by the phrase “without limitation,” and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase
“and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and similar
terms in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Article, section, subsection, clause,
schedule and exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this

-7-

 

--------------------------------------------------------------------------------

 

Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, restatements, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, restatements, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.  Any reference herein to the repayment in full of an
obligation shall mean the payment in full in cash of such obligation, or in such
other manner as may be approved in writing by the requisite holders or
representatives in respect of such obligation, or in such other manner as may be
approved by the requisite holders or representatives in respect of such
obligation.

ARTICLE 2
LIEN PRIORITY

Priority of Liens

.

(a)Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection of any Liens granted to the ABL Collateral Agent or
the ABL Secured Parties in respect of all or any portion of the Intercreditor
Collateral or of any Liens granted to the Notes Collateral Agent or any Notes
Secured Parties in respect of all or any portion of the Intercreditor
Collateral, and regardless of how any such Lien was acquired (whether by grant,
statute, operation of law, subrogation or otherwise), (ii) the order or time of
filing or recordation of any document or instrument for perfecting the Liens in
favor of the ABL Collateral Agent or the Notes Collateral Agent (or the ABL
Secured Parties or the Notes Secured Parties) on any Intercreditor Collateral,
(iii) any provision of the Uniform Commercial Code, the Bankruptcy Code or any
other applicable law, or of any of the ABL Documents or any of the Notes
Documents, or (iv) whether the ABL Collateral Agent or the Notes Collateral
Agent, in each case, either directly or through agents, holds possession of, or
has control over, all or any part of the Intercreditor Collateral, the ABL
Collateral Agent, on behalf of itself and the ABL Secured Parties, and the Notes
Collateral Agent, on behalf of itself the Notes Secured Parties, hereby agree
that:

(1)any Lien in respect of all or any portion of the Intercreditor Collateral now
or hereafter held by or on behalf of the Notes Collateral Agent or any Notes
Secured Party that secures all or any portion of the Notes Obligations shall in
all respects be junior and subordinate to all Liens granted to the ABL
Collateral Agent and the ABL Secured Parties on the Intercreditor Collateral;
and

(2)any Lien in respect of all or any portion of the Intercreditor Collateral now
or hereafter held by or on behalf of the ABL Collateral Agent or any ABL Secured
Party that secures all or any portion of the ABL Obligations shall in all
respects be senior and prior to all Liens granted to the Notes Collateral Agent
or any Notes Secured Party on the Intercreditor Collateral.

The Notes Collateral Agent, for and on behalf of itself and each applicable
Notes Secured Party, expressly agrees that any Lien purported to be granted on
any Intercreditor Collateral as security for the ABL Obligations shall be deemed
to be and shall be deemed to remain senior in all respects and prior to all
Liens on the Intercreditor Collateral securing any Notes Obligations for all

-8-

 

--------------------------------------------------------------------------------

 

purposes regardless of whether the Lien purported to be granted is found to be
improperly granted, improperly perfected, preferential, a fraudulent conveyance
or legally or otherwise deficient in any manner.

(b)The ABL Collateral Agent, for and on behalf of itself and the ABL Secured
Parties, acknowledges and agrees that, concurrently herewith, the Notes
Collateral Agent, for the benefit of itself and the Notes Secured Parties, has
been granted Liens upon all of the Intercreditor Collateral in which the ABL
Collateral Agent has been granted Liens and the ABL Collateral Agent hereby
consents thereto.  The subordination of Liens by the Notes Collateral Agent in
favor of the ABL Collateral Agent as set forth herein shall not be deemed to
subordinate the Liens of the Notes Collateral Agent or the Notes Secured Parties
to Liens securing any other Obligations other than the ABL Obligations.

Waiver of Right to Contest Liens

.

(a)The Notes Collateral Agent, for and on behalf of itself and the Notes Secured
Parties, agrees that it shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Collateral Agent and the
ABL Secured Parties in respect of Intercreditor Collateral or the provisions of
this Agreement.  Except to the extent expressly set forth in this Agreement, the
Notes Collateral Agent, for itself and on behalf of the Notes Secured Parties,
agrees that it will not take any action that would interfere with any Exercise
of Secured Creditor Remedies undertaken by the ABL Collateral Agent or any ABL
Secured Party under the ABL Documents with respect to the Intercreditor
Collateral.  Except to the extent expressly set forth in this Agreement, the
Notes Collateral Agent, for itself and on behalf of the Notes Secured Parties,
hereby waives any and all rights it may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
the ABL Collateral Agent or any ABL Secured Party seeks to enforce its Liens in
any Intercreditor Collateral.  

(b)The ABL Collateral Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the respective Liens of the Notes Collateral
Agent or the Notes Secured Parties in respect of the Intercreditor Collateral or
the provisions of this Agreement.  

Remedies Standstill

.

(a)The Notes Collateral Agent, on behalf of itself and the Notes Secured
Parties, agrees that, from the date hereof until the date upon which the
Discharge of ABL Obligations shall have occurred, neither the Notes Collateral
Agent nor any Notes Secured Party will Exercise Any Secured Creditor Remedies
with respect to any Intercreditor Collateral without the prior written consent
of the ABL Collateral Agent, and (i) will not take, receive or accept any
Proceeds of Intercreditor Collateral or (ii) in the event such Proceeds were
received by the Notes

-9-

 

--------------------------------------------------------------------------------

 

Collateral Agent, it will apply them in accordance with Section 4.1(c) .  From
and after the date upon which the Discharge of ABL Obligations shall have
occurred, the Notes Collateral Agent or any Notes Secured Party may Exercise Any
Secured Creditor Remedies under the Notes Documents or applicable law as to any
Intercreditor Collateral. 

(b)Notwithstanding the provisions of Section 2.3(a) or any other provision of
this Agreement, nothing contained herein shall be construed to prevent any
Collateral Agent or any Secured Party from (i) filing a claim or statement of
interest with respect to the ABL Obligations or Notes Obligations owed to it in
any Insolvency Proceeding commenced by or against any Grantor, (ii) taking any
action (not adverse to the priority status of the Liens of the other Collateral
Agent or other Secured Parties on the Intercreditor Collateral in which such
other Collateral Agent or other Secured Parties have a priority Lien or the
rights of the other Collateral Agent or any of the other Secured Parties to
exercise remedies in respect thereof) in order to create, perfect, preserve or
protect (but not enforce) its Lien on any Intercreditor Collateral, (iii) filing
any necessary or responsive pleadings in opposition to any motion, adversary
proceeding or other pleading filed by any Person objecting to or otherwise
seeking disallowance of the claim or Lien of such Collateral Agent or Secured
Party, (iv) filing any pleadings, objections, motions, or agreements which
assert rights available to unsecured creditors of the Grantors arising under any
Insolvency Proceeding or applicable non-bankruptcy law, (v) voting on any plan
of reorganization or filing any proof of claim in any Insolvency Proceeding of
any Grantor, or (vi) objecting to the proposed retention of collateral by the
other Collateral Agent or any other Secured Party in full or partial
satisfaction of any ABL Obligations or Notes Obligations due to the other
Collateral Agent or such other Secured Party, in each case (i) through (vi)
above to the extent not inconsistent with, or could not result in a resolution
inconsistent with, the terms of this Agreement.

(c)Subject to Section 2.3(b), (i) the Notes Collateral Agent, for itself and on
behalf of the Notes Secured Parties, agrees that neither it nor any Notes
Secured Party will take any action that would hinder any exercise of remedies
undertaken by the ABL Collateral Agent or the ABL Secured Parties with respect
to the Intercreditor Collateral, including any sale, lease, exchange, transfer
or other disposition of Intercreditor Collateral, whether by foreclosure or
otherwise, and (ii) the Notes Collateral Agent, for itself and on behalf of the
Notes Secured Parties, hereby waives any and all rights it or any such Notes
Secured Party may have as a junior lien creditor or otherwise to object to the
manner in which the ABL Collateral Agent or the ABL Secured Parties seek to
enforce or collect the ABL Obligations or the Liens granted in any of the
Intercreditor Collateral, regardless of whether any action or failure to act by
or on behalf of the ABL Collateral Agent or ABL Secured Parties is adverse to
the interests of the Notes Secured Parties.

(d)The Notes Collateral Agent, for itself and on behalf of the Notes Secured
Parties, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any Notes Document shall be deemed to restrict in any
way the rights and remedies of the ABL Collateral Agent or the ABL Secured
Parties with respect to the Intercreditor Collateral as set forth in this
Agreement and the ABL Documents.

(e)Subject to Section 2.3(b), the Notes Collateral Agent, for itself and on
behalf of the Notes Secured Parties, agrees that, unless and until the Discharge
of ABL Obligations has occurred, it will not commence, or join with any Person
(other than the ABL Secured Parties

-10-

 

--------------------------------------------------------------------------------

 

and the ABL Collateral Agent upon the request thereof) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Intercreditor Collateral. 

Exercise of Rights

.

(a)No Other Restrictions.  Except as otherwise expressly set forth in
Section 2.1(a), Section 2.2(a), Section 2.3, Section 3.5 and Article 6 of this
Agreement, the Notes Collateral Agent and each Notes Secured Party may exercise
rights and remedies as an unsecured creditor and as a secured creditor with
respect to the Non-Intercreditor Collateral against the Company or any
Subsidiary that has guaranteed the Notes Obligations in accordance with the
terms of the applicable Notes Documents and applicable laws.  Nothing in this
Agreement shall prohibit the receipt by the Notes Collateral Agent or any Notes
Secured Party of the required payments of interest and principal so long as such
receipt is not the direct or indirect result of the exercise by the Notes
Collateral Agent or any Notes Secured Party of rights or remedies as a secured
creditor in respect of Intercreditor Collateral or enforcement in contravention
of this Agreement of any Lien on the Intercreditor Collateral in respect of
Notes Obligations held by any of them or in any Insolvency Proceeding.  In the
event the Notes Collateral Agent or Notes Secured Party becomes a judgment lien
creditor or other secured creditor in respect of Intercreditor Collateral as a
result of its enforcement of its rights as an unsecured creditor in respect of
Notes Obligations or otherwise, such judgment or other Lien shall be
subordinated to the Liens securing ABL Obligations on the same basis as the
other Liens securing the Notes Obligations are so subordinated to such Liens
securing ABL Obligations under this Agreement.  Nothing in this Agreement
impairs or otherwise adversely affects any rights or remedies the ABL Collateral
Agent or the ABL Secured Parties may have with respect to the Intercreditor
Collateral.  Furthermore, subject to Section 3.3 hereof, for the avoidance of
doubt, nothing in this Agreement shall restrict any right any Notes Secured
Party may have (secured or otherwise) in any property or asset of any Grantor
that does not constitute Intercreditor Collateral.

(b)Release of Liens.  If, at any time any Grantor or any ABL Secured Party
delivers notice to the Notes Collateral Agent with respect to any specified
Intercreditor Collateral that:

(A)such specified Intercreditor Collateral is sold, transferred or otherwise
disposed of (a “Disposition”) by the owner of such Intercreditor Collateral in a
transaction permitted under the ABL Credit Agreement and the Indenture; or

(B)the ABL Secured Parties are releasing or have released their Liens on such
Intercreditor Collateral in connection with a Disposition in connection with an
Exercise of Secured Creditor Remedies with respect to such Intercreditor
Collateral,

then the Liens upon such Intercreditor Collateral securing Notes Obligations
will automatically be released and discharged as and when, but only to the
extent, such Liens on such Intercreditor Collateral securing ABL Obligations are
released and discharged (provided that in the case of clause (B) of this Section
2.4(b), the Liens on any Intercreditor Collateral disposed of in connection with
an Exercise of Secured Creditor Remedies shall be automatically released but any
proceeds thereof not applied to repay ABL Obligations shall be subject to the
respective Liens se

-11-

 

--------------------------------------------------------------------------------

 

curing Notes Obligations and shall be applied pursuant to Section 4.1).  Upon
delivery to the Notes Collateral Agent of a notice from the ABL Collateral Agent
stating that any such release of Liens securing or supporting the ABL
Obligations has become effective (or shall become effective upon the Notes
Collateral Agent releasing its Liens on such collateral), together with the
instruments, releases, termination statements or other documents effecting or
evidencing such release (which instruments, releases and termination statements
shall be substantially identical to the comparable instruments, releases and
termination statements executed by the ABL Collateral Agent in connection with
such release), the Notes Collateral Agent shall, at the Company’s expense,
promptly execute and deliver such instruments, releases, termination statements
or other documents.

No New Liens

.  Until the date upon which the Discharge of ABL Obligations shall have
occurred, the parties hereto agree that no Notes Secured Party shall acquire or
hold any Lien on any accounts receivable or inventory of any Grantor, the
proceeds thereof or any deposit or other accounts of any Grantor in which
accounts receivable or proceeds of inventory or accounts receivable are held or
deposited, in each case of the type that would constitute Intercreditor
Collateral as described in the definition thereof, whether in the form of
accounts receivable, inventory or otherwise, securing any Notes Obligation, if
such accounts receivable, inventory or proceeds are not also subject to the Lien
of the ABL Collateral Agent under the ABL Documents (and subject to the Lien
Priorities contemplated herein).  If any Notes Secured Party shall (nonetheless
and in breach hereof) acquire or hold any Lien on any such accounts receivable,
inventory or proceeds securing any Notes Obligation, which accounts receivable,
inventory or proceeds are not also subject to the Lien of the ABL Collateral
Agent under the ABL Documents, subject to the Lien Priority set forth herein,
then the Notes Collateral Agent (or the applicable Notes Secured Party) shall,
without the need for any further consent of any other Notes Secured Party and
notwithstanding anything to the contrary in any other Notes Document, be deemed
to also hold and have held such Lien as agent or bailee for the benefit of the
ABL Collateral Agent as security for the ABL Obligations (subject to the Lien
Priority and other terms hereof) and shall use its best efforts to promptly
notify the ABL Collateral Agent in writing of the existence of such Lien.

Waiver of Marshalling

.  Until the Discharge of the ABL Obligations, the Notes Collateral Agent, on
behalf of itself and the Notes Secured Parties, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the Intercreditor Collateral or any other
similar rights a junior secured creditor may have under applicable law.

ARTICLE 3
ACTIONS OF THE PARTIES

Certain Actions Permitted

.  The Notes Collateral Agent and the ABL Collateral Agent may make such demands
or file such claims in respect of the Notes Obligations or the ABL Obligations,
as applicable, as are necessary to prevent the waiver or bar of such claims
under applicable statutes of limitations or other statutes, court orders, or
rules of procedure at any time.  Except as provided in Section 5.2, nothing in
this Agreement shall pro

-12-

 

--------------------------------------------------------------------------------

 

hibit the receipt by the Notes Collateral Agent or any Notes Secured Party of
the required payments of interest, principal and other amounts owed in respect
of the Notes Obligations so long as such receipt is not the direct or indirect
result of the exercise by the Notes Collateral Agent or any Notes Secured Party
of rights or remedies as a secured creditor with respect to the Intercreditor
Collateral (including set-off with respect to the Intercreditor Collateral) or
enforcement in contravention of this Agreement of any Lien held by any of them
on the Intercreditor Collateral.  

Agent for Perfection

.  The Notes Collateral Agent appoints the ABL Collateral Agent, and the ABL
Collateral Agent expressly accepts such appointment, to act as agent of the
Notes Collateral Agent and each Notes Secured Party under each control agreement
with respect to all ABL Controlled Accounts for the purpose of perfecting the
respective security interests granted under the Notes Security Documents.  None
of the ABL Collateral Agent, any ABL Secured Party, the Notes Collateral Agent
or any Notes Secured Party, as applicable, shall have any obligation whatsoever
to the others to assure that the Intercreditor Collateral is genuine or owned by
the Company, any Grantor or any other Person or to preserve rights or benefits
of any Person.  The duties or responsibilities of the ABL Collateral Agent under
this Section 3.2 are and shall be limited solely to holding or maintaining
control of the Intercreditor Collateral as agent for the Notes Secured Parties
for purposes of perfecting the respective Liens held by the Notes Secured
Parties.  The ABL Collateral Agent is not and shall not be deemed to be a
fiduciary of any kind for the Notes Collateral Agent or any Notes Secured Party,
or any other Person.  The Notes Collateral Agent is not and shall not be deemed
to be a fiduciary of any kind for any other Notes Secured Party, or any other
Person.  Prior to the Discharge of ABL Obligations, in the event that the Notes
Collateral Agent or any Notes Secured Party receives any Intercreditor
Collateral or Proceeds of Intercreditor Collateral in violation of the terms of
this Agreement, then the Notes Collateral Agent or such Notes Secured Party, as
the case may be, shall promptly pay over such Proceeds or Intercreditor
Collateral to the ABL Collateral Agent in the same form as received with any
necessary endorsements, for application in accordance with the provisions of
Section 4.1 of this Agreement.

Inspection and Access Rights

.  Without limiting any rights the ABL Collateral Agent or any other ABL Secured
Party may otherwise have under applicable law or by agreement, in the event of
any liquidation of any Intercreditor Collateral (or any other Exercise of
Secured Creditor Remedies by the ABL Collateral Agent) and whether or not the
Notes Collateral Agent or any Notes Secured Party has commenced and is
continuing to Exercise Any Secured Creditor Remedies of any Notes Secured Party,
the ABL Collateral Agent shall have the right (a) during normal business hours
on any business day, to access Intercreditor Collateral that is stored or
located in or on Non-Intercreditor Collateral, and (b) to reasonably use the
Non-Intercreditor Collateral (including, without limitation, equipment,
computers, software, intellectual property, real property and books and records)
in order to inspect, copy or download information stored on, take actions to
perfect its Lien on, or otherwise deal with the Intercreditor Collateral, in
each case with a prior written notice to, but without the involvement of or
interference by, the Notes Collateral Agent or any Notes Secured Party and
without liability to any Notes Secured Party; provided, however, if the Notes
Collateral Agent takes actual possession of any Non-Intercreditor Collateral in
contemplation of a sale of such Non-Intercreditor Collateral or is otherwise
exercising a remedy with respect to Non-Intercreditor Collateral, the Notes
Collateral Agent shall (i) either give the ABL Collateral Agent an opportunity
during the 120 day period immediately following a notice from the Notes
Collateral Agent prior to the Notes Collateral

-13-

 

--------------------------------------------------------------------------------

 

Agent’s sale of any such Non-Intercreditor Collateral to access Intercreditor
Collateral as contemplated in (a) and (b) above or (ii) have the purchaser of
such Non-Intercreditor Collateral agree in writing to be bound by the provisions
of clause (i) of this sentence.  For the avoidance of doubt, this Section 3.3
governs the rights of access, use and inspection as between the ABL Secured
Parties on the one hand and the Notes Secured Parties on the other (and not as
between the Secured Parties and the Grantors, which rights are set forth in and
governed by the applicable Credit Documents and are not affected by this Section
3.3).

Insurance

.  Proceeds of Intercreditor Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of insurance
proceeds to the extent such insurance insures Intercreditor Collateral.  Prior
to the Discharge of ABL Obligations, the ABL Collateral Agent shall have the
sole and exclusive right, as against the Notes Collateral Agent, to the extent
permitted by the ABL Documents and subject to the rights of the Grantors
thereunder, to adjust settlement of insurance claims to the extent such
insurance insures Intercreditor Collateral in the event of any covered loss,
theft or destruction of Intercreditor Collateral.  Prior to the Discharge of ABL
Obligations, all proceeds of such insurance with respect to Intercreditor
Collateral shall be remitted for application in accordance with Section 4.1
hereof.

Exercise of Remedies – Set-Off and Tracing of and Priorities in Proceeds

.  The Notes Collateral Agent, for itself and on behalf of the Notes Secured
Parties, acknowledges and agrees that, to the extent the Notes Collateral Agent
or any Notes Secured Party exercises its rights of set-off against any Grantor’s
Deposit Accounts to the extent constituting or containing Intercreditor
Collateral or proceeds thereof, the amount of such set-off shall be deemed to be
Intercreditor Collateral to be held and distributed pursuant to Section 4.1.  In
addition, unless and until the Discharge of ABL Obligations occurs, the Notes
Collateral Agent and each Notes Secured Party hereby consents to the application
of cash or other proceeds of Intercreditor Collateral deposited under control
agreements to the repayment of ABL Obligations pursuant to the ABL Documents.

ARTICLE 4
APPLICATION OF PROCEEDS

Application of Proceeds

.

(a)Revolving Nature of ABL Obligations.  The Notes Collateral Agent, for and on
behalf of itself and the Notes Secured Parties, expressly acknowledges and
agrees that (i) the ABL Credit Agreement includes a revolving commitment, that
in the ordinary course of business the ABL Collateral Agent and the ABL Secured
Parties will apply payments and make advances thereunder, and that no
application of any Intercreditor Collateral or the release of any Lien by the
ABL Collateral Agent upon any portion of the Intercreditor Collateral in
connection with a permitted disposition by the Grantors under the ABL Credit
Agreement shall constitute an Exercise of Secured Creditor Remedies under this
Agreement; (ii) subject to the limitations set forth in clause (i) of the
definition of “Permitted Debt” in the Indenture (as in effect on the date
hereof) or such additional amounts as consented to by the holders of the Notes
Obligations (in accordance with the provisions thereof), the amount of the ABL
Obligations that may be outstanding at any time or from time to time may be
increased or reduced and subsequently rebor

-14-

 

--------------------------------------------------------------------------------

 

rowed, and that the terms of the ABL Obligations may be modified, extended or
amended from time to time, and that the aggregate amount of the ABL Obligations
may be increased, replaced or Refinanced, in each event, without notice to or
consent by the Notes Secured Parties and without affecting the provisions
hereof; and (iii) all Intercreditor Collateral received by the ABL Collateral
Agent may be applied, reversed, reapplied, credited, or reborrowed, in whole or
in part, to the ABL Obligations at any time.  The Lien Priority shall not be
altered or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or Refinancing of either the ABL Obligations or any Notes Obligations, or any
portion thereof. 

(b)Application of Proceeds of Intercreditor Collateral.  The ABL Collateral
Agent and the Notes Collateral Agent hereby agree that all Intercreditor
Collateral and all Proceeds thereof received by any of them in connection with
any Exercise of Secured Creditor Remedies with respect to the Intercreditor
Collateral shall be applied, first, to the payment of costs and expenses of the
ABL Collateral Agent in connection with such Exercise of Secured Creditor
Remedies, and second, to the payment of the ABL Obligations in accordance with
the ABL Documents until the Discharge of ABL Obligations shall have occurred.

(c)Payments Over.  Any Intercreditor Collateral or Proceeds thereof received by
the Notes Collateral Agent or any Notes Secured Party in connection with the
exercise of any right or remedy (including set-off or credit bid) or in any
Insolvency Proceeding relating to the Intercreditor Collateral prior to the
Discharge of ABL Obligations and not expressly permitted by this Agreement shall
be segregated and held in trust for the benefit of and forthwith paid over to
the ABL Collateral Agent (and/or its designees) for the benefit of the ABL
Secured Parties in the same form as received, with any necessary endorsements or
as a court of competent jurisdiction may otherwise direct.  The ABL Collateral
Agent is hereby authorized to make any such endorsements as agent for the Notes
Collateral Agent and each Notes Secured Party.  This authorization is coupled
with an interest and is irrevocable.

(d)Limited Obligation or Liability.  In exercising remedies, whether as a
secured creditor or otherwise, the ABL Collateral Agent shall have no obligation
or liability to the Notes Collateral Agent or any Notes Secured Party regarding
the adequacy of any proceeds realized on any collateral or for any action or
omission, save and except solely for an action or omission that breaches the
express obligations undertaken by each Party under the terms of this
Agreement.  Notwithstanding anything to the contrary herein contained, none of
the Parties hereto waives any claim that it may have against a Secured Party on
the grounds that any sale, transfer or other disposition by the Secured Party
was not commercially reasonable in every respect as required by the UCC.

(e)Turnover of Collateral After Discharge.  Upon the Discharge of ABL
Obligations, the ABL Collateral Agent shall (a) notify the Notes Collateral
Agent in writing of the occurrence of such Discharge of ABL Obligations and (b)
at the Company’s expense, deliver to the Notes Collateral Agent or execute such
documents as the Notes Collateral Agent may reasonably request (including
assignment of control agreements with respect to ABL Controlled Accounts) in
order to effect a transfer of control to the Notes Collateral Agent over any and
all ABL Controlled Accounts in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.  

-15-

 

--------------------------------------------------------------------------------

 

Specific Performance

.  Each of the ABL Collateral Agent and the Notes Collateral Agent is hereby
authorized to demand specific performance of this Agreement, whether or not the
Company or any Grantor shall have complied with any of the provisions of any of
the Credit Documents, at any time when the other Party shall have failed to
comply with any of the provisions of this Agreement applicable to it.  Each of
the ABL Collateral Agent, for and on behalf of itself and the ABL Secured
Parties, and the Notes Collateral Agent, for and on behalf of itself and the
Notes Secured Parties, hereby irrevocably waives any defense based on the
adequacy of a remedy at law that might be asserted as a bar to such remedy of
specific performance.

ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Notice of Acceptance and Other Waivers

.

(a)All ABL Obligations at any time made or incurred by the Company or any
Grantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, hereby waives notice of acceptance, or proof of reliance by the
ABL Collateral Agent or any ABL Secured Party of this Agreement, and notice of
the existence, increase, renewal, extension, accrual, creation, or non-payment
of all or any part of the ABL Obligations.  All Notes Obligations at any time
made or incurred by the Company or any Grantor shall be deemed to have been made
or incurred in reliance upon this Agreement, and the ABL Collateral Agent, on
behalf of itself and the ABL Secured Parties, hereby waives notice of
acceptance, or proof of reliance, by the Notes Collateral Agent or any such
Notes Secured Party of this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
Notes Obligations.

(b)None of the ABL Collateral Agent, any ABL Secured Party or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect or realize upon any of the Intercreditor
Collateral or any Proceeds thereof, or for any delay in doing so, or shall be
under any obligation to sell or otherwise dispose of any Intercreditor
Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Intercreditor Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement.  If the ABL Collateral Agent or any
ABL Secured Party honors (or fails to honor) a request by any Borrower under the
ABL Credit Agreement for an extension of credit pursuant to any ABL Credit
Agreement or any of the other ABL Documents, whether the ABL Collateral Agent or
any ABL Secured Party has knowledge that the honoring of (or failure to honor)
any such request would constitute a default under the terms of any Notes
Document (but not a default under this Agreement) or an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the ABL Collateral Agent or any ABL Secured
Party otherwise should exercise any of its contractual rights or remedies under
any ABL Documents (subject to the express terms and conditions hereof), neither
the ABL Collateral Agent nor any ABL Secured Party shall have any liability
whatsoever to the Notes Collateral Agent or any Notes Secured Party as a result
of such action, omission, or exercise (so long as any such exercise does not
breach the express terms and provisions of this Agreement).  The ABL Collateral
Agent and the ABL Secured Parties shall be entitled to manage and supervise
their loans and extensions of credit under any ABL Credit Agreement and any of
the other ABL Doc

-16-

 

--------------------------------------------------------------------------------

 

uments as they may, in their sole discretion, deem appropriate, and may manage
their loans and extensions of credit without regard to any rights or interests
that the Notes Collateral Agent or any Notes Secured Party have in the
Intercreditor Collateral, except as otherwise expressly set forth in this
Agreement.  The Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agrees that neither the ABL Collateral Agent nor any ABL
Secured Party shall incur any liability as a result of a sale, lease, license,
application, or other disposition of all or any portion of the Intercreditor
Collateral or Proceeds thereof, pursuant to the ABL Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.  The Notes Collateral
Agent and the Notes Secured Parties shall be entitled to manage and supervise
the Non-Intercreditor Collateral, hold their second lien on the Intercreditor
Collateral in accordance with the terms hereof and manage and supervise the
extensions of credit under the Notes Documents as provided in the Indenture and
the Notes Security Documents, in each case without regard to any rights or
interests of the ABL Collateral Agent or any ABL Secured Parties, except as
otherwise expressly set forth in this Agreement.  

Modifications to ABL Documents and Notes Documents

.

(a)In the event that the ABL Collateral Agent or the ABL Secured Parties enter
into any amendment, waiver or consent in respect of, or replace any of the ABL
Security Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any ABL Security Document
or changing in any manner the rights of the ABL Collateral Agent, the ABL
Secured Parties, the Company or any other Grantor thereunder (excluding the
release of any Liens in Intercreditor Collateral except in accordance with
Section 2.4(b)), then such amendment, waiver or consent, to the extent related
to Intercreditor Collateral, shall upon delivery of written notice of such
amendment, waiver or consent to the Notes Collateral Agent together with a
conforming amendment of the Comparable Notes Security Document, apply
automatically to any comparable provision (but only to the extent as such
provision relates to Intercreditor Collateral) of each Comparable Notes Security
Document without the consent of the Notes Collateral Agent or any Notes Secured
Party and without any action by the Notes Collateral Agent, any Notes Secured
Party, the Company or any other Grantor; provided, however, that such amendment,
waiver or consent does not materially adversely affect the rights of the Notes
Secured Parties or the interests of the Notes Secured Parties in the
Intercreditor Collateral in a manner materially different from that affecting
the rights of the ABL Secured Parties thereunder or therein. For the avoidance
of doubt, no such amendment, modification or waiver shall apply to or otherwise
affect (a) any Non-Intercreditor Collateral or (b) any document, agreement or
instrument which neither grants nor purports to grant a Lien on, nor governs nor
purports to govern any rights or remedies in respect of, Intercreditor
Collateral.  The Notes Collateral Agent shall execute and deliver any conforming
amendment, waiver or consent complying with this Section 5.2(a) with respect to
the Notes Security Documents promptly after receipt thereof.

(b)So long as the Discharge of ABL Obligations has not occurred, without the
prior written consent of the ABL Collateral Agent, the Notes Collateral Agent
shall not consent to amend, supplement or otherwise modify any, or enter into
any new, Notes Security Document relating to Intercreditor Collateral to the
extent such amendment, supplement or modification, or the terms of such new
Notes Security Document, would be prohibited by or inconsistent

-17-

 

--------------------------------------------------------------------------------

 

with any of the terms of this Agreement. The Notes Collateral Agent agrees that
each Notes Security Document relating to Intercreditor Collateral shall include
the following language (or language to similar effect approved by the ABL
Collateral Agent): 

“Notwithstanding anything herein to the contrary, the liens and security
interests granted to Wells Fargo Bank, National Association pursuant to this
Agreement and the exercise of any right or remedy by Wells Fargo Bank, National
Association hereunder are subject to the limitations and provisions of the
Intercreditor Agreement, dated as of October 10, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Bank of America, N.A., as ABL Collateral Agent, and Wells
Fargo Bank, National Association, as Notes Collateral Agent, and certain other
persons party or that may become party thereto from time to time, and consented
to by the Grantors identified therein.  In the event of any conflict between the
terms of the Intercreditor Agreement and the terms of this Agreement, the terms
of the Intercreditor Agreement shall govern and control.”

(c)No consent furnished by the ABL Collateral Agent or the Notes Collateral
Agent pursuant to Section 5.2(a) or 5.2(b) hereof shall be deemed to constitute
the modification or waiver of any provisions of the ABL Documents or any of the
Notes Documents, each of which remain in full force and effect as written.

(d)The ABL Obligations and the several Notes Obligations may be Refinanced, in
whole or in part, in each case, without notice to, or the consent (except to the
extent a consent is required to permit the refinancing transaction under any ABL
Document or any Notes Document) of, the ABL Collateral Agent, the ABL Secured
Parties, the Notes Collateral Agent or any Notes Secured Parties, as the case
may be, provided such Refinancing does not affect the relative Lien Priorities
provided for herein or directly alter the other provisions hereof to the extent
relating to the relative rights, obligations and priorities of the ABL Secured
Parties on the one hand and the Notes Secured Parties on the other.

Reinstatement and Continuation of Agreement

.

If the ABL Collateral Agent or any ABL Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of the Company or the Co-Issuer, any Grantor, or any other Person any payment
made in satisfaction of all or any portion of the ABL Obligations (an “ABL
Recovery”), then the ABL Obligations shall be reinstated to the extent of such
ABL Recovery.  If this Agreement shall have been terminated prior to such ABL
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such ABL Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement.  The ABL Collateral Agent shall use
commercially reasonable efforts to give written notice to the Notes Collateral
Agent of the occurrence of any such ABL Recovery (provided that the failure to
give such notice shall not affect the ABL Collateral Agent’s rights hereunder,
except it being understood that the Notes Collateral Agent shall not be charged
with knowledge of such ABL Recovery or required to take any actions based on
such ABL Recovery until it has received such written notice of the occurrence of
such ABL Recovery).

-18-

 

--------------------------------------------------------------------------------

 

All rights, interests, agreements, and obligations of the ABL Collateral Agent,
the Notes Collateral Agent, the ABL Secured Parties and the Notes Secured
Parties under this Agreement shall remain in full force and effect and shall
continue irrespective of the commencement of, or any discharge, confirmation,
conversion, or dismissal of, any Insolvency Proceeding by or against the
Company, the Co-Issuer or any Grantor or any other circumstance which otherwise
might constitute a defense (other than a defense that such obligations have
in-fact been repaid) available to, or a discharge of the Company, the Co-Issuer
or any Grantor in respect of the ABL Obligations or the Notes Obligations. No
priority or right of the ABL Collateral Agent or any ABL Secured Party shall at
any time be prejudiced or impaired in any way by any act or failure to act on
the part of the Company, the Co-Issuer or any Grantor or by the noncompliance by
any Person with the terms, provisions, or covenants of any of the ABL Documents,
regardless of any knowledge thereof which the ABL Collateral Agent or any ABL
Secured Party may have.

ARTICLE 6
INSOLVENCY PROCEEDINGS

DIP Financing

.

(a)If the Company, the Co-Issuer or any Grantor shall be subject to any
Insolvency Proceeding at any time prior to the Discharge of ABL Obligations, and
the ABL Collateral Agent or the ABL Secured Parties shall seek to provide the
Company, the Co-Issuer or any Grantor with, or consent to a third party
providing, any financing under Section 364 of the Bankruptcy Code or consent to
any order for the use of cash collateral constituting Intercreditor Collateral
under Section 363 of the Bankruptcy Code (each, a “DIP Financing”), with such
DIP Financing to be secured by all or any portion of the Intercreditor
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code, would be Intercreditor Collateral) but not any other asset or
any Non-Intercreditor Collateral, then the Notes Collateral Agent, on behalf of
itself and the Notes Secured Parties, agrees that it will raise no objection and
will not support any objection to such DIP Financing or use of cash collateral
or to the Liens securing the same on the grounds of a failure to provide
“adequate protection” for the Liens of the Notes Collateral Agent securing the
Notes Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such DIP Financing or use of cash collateral
that is Intercreditor Collateral, except as permitted by Section 6.3(b)), so
long as (i) the Notes Collateral Agent retains its Lien on the Intercreditor
Collateral to secure the Notes Obligations (in each case, including Proceeds
thereof arising after the commencement of the case under the Bankruptcy Code);
(ii) the terms of the DIP Financing do not compel the applicable Grantor to seek
confirmation of a specific plan of reorganization for which all or substantially
all of the material terms of such plan are set forth in the DIP Financing
documentation or related document; (iii) all Liens on Intercreditor Collateral
securing any such DIP Financing shall be senior to or on a parity with the Liens
of the ABL Collateral Agent and the ABL Secured Parties securing the ABL
Obligations on Intercreditor Collateral and (iv) no Notes Secured Party is
required (without its consent) to lend or incur any monetary obligation in
connection with such DIP Financing; provided, however, that nothing contained in
this Agreement shall prohibit or restrict the Notes Collateral Agent or any
Notes Secured Party from raising any objection or supporting any objection to
such DIP Financing or use of cash collateral or to the Liens securing the same
on the grounds

-19-

 

--------------------------------------------------------------------------------

 

of a failure to provide “adequate protection” for the Liens of the Notes
Collateral Agent on Non- Intercreditor Collateral securing the Notes
Obligations. 

(b)All Liens granted to the ABL Collateral Agent or the Notes Collateral Agent
in any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.

Relief from Stay

.  The Notes Collateral Agent, on behalf of itself and the Notes Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the Intercreditor
Collateral without the ABL Collateral Agent’s express written consent.

No Contest; Adequate Protection

.  

(a)The Notes Collateral Agent, on behalf of itself and the Notes Secured
Parties, agrees that it shall not contest (or support any other Person
contesting) (x) any request by the ABL Collateral Agent or any ABL Secured Party
for adequate protection of its interest in the Intercreditor Collateral, (y) any
objection by the ABL Collateral Agent or any ABL Secured Party to any motion,
relief, action, or proceeding based on a claim by the ABL Collateral Agent or
any ABL Secured Party that its interests in the Intercreditor Collateral are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to the ABL Collateral
Agent as adequate protection of its interests are subject to this Agreement or
(z) any lawful exercise by the ABL Collateral Agent or any ABL Secured Party of
the right to credit bid ABL Obligations at any sale of Intercreditor Collateral
or Intercreditor Collateral; provided, however, that nothing contained in this
Agreement shall prohibit or restrict the Notes Collateral Agent or any Notes
Secured Party from contesting or challenging (or support any other Person
contesting or challenging) any request by the ABL Collateral Agent or any ABL
Secured Party for “adequate protection” (or the grant of any such “adequate
protection”) to the extent such “adequate protection” is in the form of a Lien
on any Non-Intercreditor Collateral.  

(b)Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding, if the ABL Secured Parties (or any subset thereof) are
granted adequate protection with respect to Intercreditor Collateral in the form
of additional collateral (even if such collateral is not of a type which would
otherwise have constituted Intercreditor Collateral), then the ABL Collateral
Agent, on behalf of itself and the ABL Secured Parties, agrees that the Notes
Collateral Agent, on behalf of itself and/or any of the Notes Secured Parties,
may seek or request (and the ABL Secured Parties will not oppose such request)
adequate protection with respect to its interests in such Intercreditor
Collateral in the form of a Lien on the same additional collateral, which Lien
will be subordinated to the Liens securing the ABL Obligations on the same basis
as the other Liens of the Notes Collateral Agent on the Intercreditor Collateral
(it being understood that to the extent that any such additional collateral
constituted Non-Intercreditor Collateral at the time it was granted to the ABL
Secured Parties, the Lien thereon in favor of the ABL Secured Parties shall be
subordinate in all respects to the Liens thereon in favor of the Notes Secured
Parties).  

-20-

 

--------------------------------------------------------------------------------

 

Asset Sales

.  The Notes Collateral Agent agrees, on behalf of itself and the Notes Secured
Parties, that it will not oppose any sale consented to by the ABL Collateral
Agent of any Intercreditor Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding) so long as the proceeds of such sale are applied in
accordance with this Agreement.  

Separate Grants of Security and Separate Classification

.  The Notes Collateral Agent, each Notes Secured Party, each ABL Secured Party
and the ABL Collateral Agent each acknowledge and agree that (i) the grants of
Liens pursuant to the ABL Security Documents on the one hand and the Notes
Security Documents on the other hand constitute separate and distinct grants of
Liens and the Notes Secured Parties’ claims against the Company, the Co-Issuer
and/or any Grantor in respect of Intercreditor Collateral constitute junior
claims separate and apart (and of a different class) from the senior claims of
the ABL Secured Parties against the Company, the Co-Issuer and the Grantors in
respect of Intercreditor Collateral and (ii) because of, among other things,
their differing rights in the Intercreditor Collateral, the Notes Obligations
are fundamentally different from the ABL Obligations and must be separately
classified in any plan of reorganization proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL Secured
Parties and any Notes Secured Parties in respect of the Intercreditor Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties and the Notes Secured
Parties hereby acknowledge and agree that all distributions in respect of or
from the Proceeds of Intercreditor Collateral shall be made as if there were
separate classes of ABL Obligation claims and Notes Obligation claims against
the Grantors (with the effect being that, to the extent that the aggregate value
of the Intercreditor Collateral is sufficient (for this purpose ignoring all
claims held by the Notes Secured Parties), the ABL Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest at the relevant contract rate, before any distribution
is made in respect of the claims held by the Notes Secured Parties from such
Intercreditor Collateral), with the Notes Secured Parties hereby acknowledging
and agreeing to turn over to the ABL Secured Parties amounts otherwise received
or receivable by them in respect of or from the Proceeds of Intercreditor
Collateral to the extent necessary to effectuate the intent of this sentence,
even if such turnover has the effect of reducing the aggregate recoveries.

Enforceability

.  The provisions of this Agreement are intended to be and shall be enforceable
under Section 510(a) of the Bankruptcy Code.

ABL Obligations and Notes Obligations Unconditional

.  All rights, interests, agreements and obligations of the ABL Collateral Agent
and the ABL Secured Parties, and the Notes Collateral Agent and the Notes
Secured Parties, respectively, hereunder shall remain in full force and effect
irrespective of:

(a)any lack of validity or enforceability of any ABL Documents or any Notes
Documents;

(b)any change in the time, manner or place of payment of, or in any other terms
of, all or any of the ABL Obligations or Notes Obligations, or any amendment or

-21-

 

--------------------------------------------------------------------------------

 

waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of the ABL Credit
Agreement or any other ABL Document or of the terms of the Indenture or any
other Notes Document; 

(c)any exchange of any security interest in any Intercreditor Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the ABL
Obligations or Notes Obligations or any guarantee thereof;

(d)the commencement of any Insolvency Proceeding in respect of the Company or
any other Grantor; or

(e)any other circumstances that otherwise might constitute a defense (other than
a defense that such obligations have in fact been repaid) available to, or a
discharge of, the Company or any other Grantor in respect of ABL Obligations or
Notes Obligations in respect of this Agreement.

ARTICLE 7
MISCELLANEOUS

Rights of Subrogation

.  The Notes Collateral Agent, for and on behalf of itself and the Notes Secured
Parties, agrees that no payment to the ABL Collateral Agent or any ABL Secured
Party pursuant to the provisions of this Agreement shall entitle the Notes
Collateral Agent or any Notes Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of ABL Obligations shall have
occurred.  Following the Discharge of ABL Obligations, the ABL Collateral Agent
agrees to execute such documents, agreements, and instruments as the Notes
Collateral Agent or any Notes Secured Party may reasonably request, at the
Company’s expense, to evidence the transfer by subrogation to any such Person of
an interest in the ABL Obligations resulting from payments to the ABL Collateral
Agent by such Person.  

Further Assurances

.  The Parties will, at their own expense and at any time and from time to time,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that any Party may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable the ABL Collateral Agent or the
Notes Collateral Agent to exercise and enforce its rights and remedies
hereunder; provided, however, that no Party shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any other
action referred to in this Section 7.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
Party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 7.2.

Representations

.  The Notes Collateral Agent represents and warrants (for itself and solely in
its capacity as Notes Collateral Agent) to the ABL Collateral Agent that it has
the requisite power and authority under the Notes Documents to enter into, exe

-22-

 

--------------------------------------------------------------------------------

 

cute, deliver, and carry out the terms of this Agreement on behalf of itself and
the Notes Secured Parties and that this Agreement shall be binding obligations
of the Notes Collateral Agent and the Notes Secured Parties, enforceable against
the Notes Collateral Agent and Notes Secured Parties in accordance with its
terms.  The ABL Collateral Agent represents and warrants to the Notes Collateral
Agent that it has the requisite power and authority under the ABL Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the ABL Secured Parties and that this Agreement shall be
binding obligations of the ABL Collateral Agent and the ABL Secured Parties,
enforceable against the ABL Collateral Agent and the ABL Secured Parties in
accordance with its terms.

Amendments

.  No amendment or waiver of any provision of this Agreement nor consent to any
departure by any Party hereto shall be effective unless it is in a written
agreement executed by the Notes Collateral Agent and the ABL Collateral Agent,
and consented to in writing by the Company and the Co-Issuer, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Notwithstanding anything in this Section 7.4
to the contrary, this Agreement may be amended from time to time at the request
of the Company or the Co-Issuer, at the Company’s expense, and without the
consent of the ABL Collateral Agent, any ABL Secured Party, the Notes Collateral
Agent or any Notes Secured Party to (i) provide for a replacement ABL Collateral
Agent in accordance with the ABL Documents, provide for a replacement Notes
Collateral Agent in accordance with the applicable Notes Documents (including
for the avoidance of doubt to provide for a replacement Notes Collateral Agent
assuming such role in connection with any Refinancing of the Notes Documents
permitted hereunder) and/or secure additional extensions of credit or add other
parties holding ABL Obligations or Notes Obligations to the extent such
Indebtedness does not expressly violate the ABL Credit Agreement or the
Indenture and (ii) in the case of such additional Notes Obligations, (a)
establish that the Lien on the Intercreditor Collateral securing such Notes
Obligations shall be junior and subordinate in all respects to all Liens on the
Intercreditor Collateral securing any ABL Obligations (at least to the same
extent as (taken together as a whole) the Liens on Intercreditor Collateral in
favor of the Notes Obligations are junior and subordinate to the Liens on
Intercreditor Collateral in favor of the ABL Obligations pursuant to this
Agreement immediately prior to the incurrence of such additional Notes
Obligations) and (b) provide to the holders of such Notes Obligations (or any
agent or trustee thereof) the comparable rights and benefits (including any
improved rights and benefits that have been consented to by the ABL Collateral
Agent) as are provided to the Notes Secured Parties under this Agreement.

Addresses for Notices

.  All notices to the ABL Secured Parties and the Notes Secured Parties
permitted or required under this Agreement may be sent to the applicable
Collateral Agent for such Secured Party, respectively, as provided in the
applicable Credit Document.  Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telecopied, electronically mailed or
sent by courier service or U.S. mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic mail or upon receipt via U.S. mail (registered or certified, with
postage prepaid and properly addressed).  

No Waiver, Remedies

.  No failure on the part of any Party to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall

-23-

 

--------------------------------------------------------------------------------

 

any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

Continuing Agreement, Transfer of Secured Obligations

.  This Agreement is a continuing agreement and shall (a) subject to Section
5.3, remain in full force and effect until the Discharge of ABL Obligations
shall have occurred, (b) be binding upon the Parties and their successors and
assigns, and (c) inure to the benefit of and be enforceable by the Parties and
their respective successors, transferees and assigns.  Nothing herein is
intended, or shall be construed to give, any other Person any right, remedy or
claim under, to or in respect of this Agreement or any Intercreditor
Collateral.  All references to any Grantor shall include any Grantor as
debtor-in-possession and any receiver or trustee for such Grantor in any
Insolvency Proceeding.  Without limiting the generality of the foregoing clause
(c), the ABL Collateral Agent, any ABL Secured Party, the Notes Collateral Agent
and any Notes Secured Party may assign or otherwise transfer all or any portion
of the ABL Obligations or the Notes Obligations, as applicable, to any other
Person (other than the Company, any Grantor or any Affiliate of the Company or
any Grantor and any Subsidiary of the Company or any Grantor), and such other
Person shall thereupon become vested with all the rights and obligations in
respect thereof granted to the ABL Collateral Agent, the Notes Collateral Agent,
any ABL Secured Party, or any applicable Notes Secured Party, as the case may
be, herein or otherwise.  The ABL Secured Parties and the Notes Secured Parties
may continue, at any time and without notice to the other parties hereto, to
extend credit and other financial accommodations, lend monies and provide
Indebtedness to, or for the benefit of, any Grantor on the faith hereof.

Governing Law; Entire Agreement

.  The validity, performance, and enforcement of this Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.  This Agreement constitutes the entire agreement and understanding among
the Parties with respect to the subject matter hereof and supersedes any prior
agreements, written or oral, with respect thereto.

Counterparts

.  This Agreement may be executed in any number of counterparts, including by
means of facsimile or “pdf” file thereof, and it is not necessary that the
signatures of all Parties be contained on any one counterpart hereof, each
counterpart will be deemed to be an original, and all together shall constitute
one and the same document.

No Third Party Beneficiaries

. Except for the Company and the Co-Issuer to the extent provided in Section
7.4, this Agreement is solely for the benefit of the ABL Collateral Agent, the
ABL Secured Parties, the Notes Collateral Agent and the Notes Secured Parties.
No other Person (including except to the extent provided in Section 7.4, the
Company, any Grantor or any Affiliate or Subsidiary of the Company or any
Grantor) shall be deemed to be a third party beneficiary of this Agreement.

Headings

.  The headings of the articles and sections of this Agreement are inserted for
purposes of convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.

-24-

 

--------------------------------------------------------------------------------

 

Severability

.  If any of the provisions in this Agreement shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision of this Agreement and
shall not invalidate the Lien Priority or the application of Proceeds and other
priorities set forth in this Agreement.

Attorneys’ Fees

.  The Parties agree that if any dispute, arbitration, litigation, or other
proceeding is brought with respect to the enforcement of this Agreement or any
provision hereof, the prevailing party in such dispute, arbitration, litigation,
or other proceeding shall be entitled to recover its reasonable attorneys’ fees
and all other costs and expenses incurred in the enforcement of this Agreement,
irrespective of whether suit is brought.

VENUE; JURY TRIAL WAIVER

.  The parties hereto consent to the jurisdiction of any state or federal court
located in New York, New York, and consent that all service of process may be
made by registered mail directed to such party as provided in Section 7.5 for
such party. Service so made shall be deemed to be completed three days after the
same shall be posted as aforesaid.  The parties hereto waive any objection to
any action instituted hereunder in any such court based on forum non conveniens,
and any objection to the venue of any action instituted hereunder in any such
court.  Each of the parties hereto waives any right it may have to trial by jury
in respect of any litigation based on, or arising out of, under or in connection
with this Agreement, or any course of conduct, course of dealing, verbal or
written statement or action of any party hereto in connection with the subject
matter hereof.

(a)EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Intercreditor Agreement

.  This Agreement is the Intercreditor Agreement referred to in the ABL
Documents and the Notes Documents. Nothing in this Agreement shall be deemed to
subordinate the obligations due to (i) any ABL Secured Party to the obligations
due to any Notes Secured Party or (ii) any Notes Secured Party to the
obligations due to any ABL Secured Party (in each case, whether before or after
the occurrence of an Insolvency Proceeding), it being the intent of the Parties
that this Agreement shall effectuate a subordination of Liens but not a
subordination of Indebtedness.

Effectiveness

.  This Agreement shall become effective when executed and delivered by the
parties hereto.  This Agreement shall be effective both before and after the
commencement of any Insolvency Proceeding.  

Collateral Agents

.  It is understood and agreed that (a) Bank of America is entering into this
Agreement in its capacity as collateral agent under the ABL Credit Agreement,
and the provisions of Section 13 of the ABL Credit Agreement applicable to the
administrative agent and collateral agent thereunder shall also apply to the ABL
Collateral Agent hereunder, and (b) Wells Fargo Bank, National Association is
entering into this

-25-

 

--------------------------------------------------------------------------------

 

Agreement in its capacity as collateral agent under the Indenture, and the
provisions of Article VII of the Indenture applicable to the Trustee and
collateral agent thereunder shall also apply to the Notes Collateral Agent
hereunder.

The Notes Collateral Agent shall not be responsible for and makes no
representation as to the validity or adequacy of, or the existence, genuineness,
value or protection of any Intercreditor Collateral or Non-Intercreditor
Collateral, for the legality, effectiveness or sufficiency of any Notes Security
Document or ABL Security Document, or for the creation, perfection, priority,
sufficiency or protection of any Lien (except, without degradation, as otherwise
expressly provided herein), and it shall not be responsible for any statement
with respect to any other party or recital herein or any statement in the
Indenture or the Notes, any statement or recital in any document in connection
with this Agreement.  Anything to the contrary herein notwithstanding, the Notes
Collateral Agent shall have no liability to any other Secured Party as a
consequence of its performance or non-performance hereunder, except for gross
negligence, willful misconduct and willful breach hereof.  The Notes Collateral
Agent shall not have any duties or responsibilities except those expressly set
forth herein or therein or any fiduciary relationship with any party hereto, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into the Indenture or any Security Document or
otherwise exist against the Notes Collateral Agent.  The Notes Collateral Agent
may consult with counsel of its selection and the advice or opinion of such
counsel as to matters of law (including the Trust Indenture Act of 1939, as
amended) shall be full and complete authorization and protection from liability
in respect of any action taken, omitted or suffered by it hereunder or under the
Security Documents in good faith and in accordance with the advice or opinion of
such counsel.  The Notes Collateral Agent shall not be responsible or liable for
any failure or delay in the performance of its obligations under this Agreement
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, including, without limitation, acts of God; earthquakes;
fire; flood; terrorism; wars and other military disturbances; sabotage;
epidemics; riots; interruptions; loss or malfunctions of utilities, computer
(hardware or software) or communication services; accidents; labor disputes;
acts of civil or military authority and governmental action.  The Notes
Collateral Agent may conclusively rely and shall be fully protected in acting or
refraining from acting on any document believed by it to be genuine and to have
been signed or presented by the proper Person.  The Notes Collateral Agent need
not investigate any fact or matter stated in any such document.  The provisions
of this Section shall survive satisfaction and discharge or the termination for
any reason of this Agreement and the resignation or removal of the Notes
Collateral Agent.  Without limiting the generality of the foregoing, Section
7.14 of the Indenture is hereby incorporated herein as if full set forth herein.

In no event shall any party hereto be liable under or in connection with this
Agreement for indirect, special, incidental, punitive or consequential losses or
damages of any kind whatsoever, including but not limited to lost profits,
whether or not foreseeable, even if such party has been advised of the
possibility thereof and regardless of the form of action in which such damages
are sought.

No Warranties or Liability

.  Each of the ABL Collateral Agent and the Notes Collateral Agent acknowledges
and agrees that none of the other has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Document or Notes Document, as the case may
be.  

-26-

 

--------------------------------------------------------------------------------

 

Conflicts

.  In the event of any conflict between the provisions of this Agreement and the
provisions of any Credit Document, the provisions of this Agreement shall
govern.

Information Concerning Financial Condition of the Credit Parties

.  Each of the Notes Collateral Agent and the ABL Collateral Agent hereby
assumes responsibility for keeping itself informed of the financial condition of
the Grantors and all other circumstances bearing upon the risk of nonpayment of
the ABL Obligations or the Notes Obligations.  The ABL Collateral Agent and the
Notes Collateral Agent each hereby agree that no party shall have any duty to
advise any other party of information known to it regarding such condition or
any such circumstances.  In the event either the ABL Collateral Agent or the
Notes Collateral Agent, in its sole discretion, undertakes at any time or from
time to time to provide any information to any other party to this Agreement,
(a) it shall be under no obligation (i) to provide any such information to any
other party or any other party on any subsequent occasion, (ii) to undertake any
investigation not a part of its regular business routine, or (iii) to disclose
any other information, and (b) it makes no representation as to the accuracy or
completeness of any such information and shall not be liable for any information
contained therein, and (c) the Party receiving such information hereby agrees to
hold the other Party harmless from any action the receiving Party may take or
conclusion the receiving Party may reach or draw from any such information, as
well as from and against any and all losses, claims, damages, liabilities, and
expenses to which such receiving Party may become subject arising out of or in
connection with the use of such information.

Acknowledgement

.  The ABL Collateral Agent hereby acknowledges for itself and on behalf of each
ABL Secured Party that there are assets of the Company and its Subsidiaries
(including, the Co-Issuer and Grantors) which are subject to Liens in favor of
the Notes Collateral Agent or other creditors but which do not constitute
Intercreditor Collateral and nothing in this Agreement shall grant or imply the
grant of any Lien or other security interest in such assets in favor of the ABL
Collateral Agent to secure any ABL Obligations and nothing in this Agreement
shall affect or limit the rights of the Notes Collateral Agent or any Notes
Secured Party in any Non-Intercreditor Collateral or any other assets of the
Company or any of its Subsidiaries (other than Intercreditor Collateral)
securing any Notes Obligations.

[Signature pages follow]

 

-27-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

BANK OF AMERICA, N.A.,
as ABL Collateral Agent

 

By:

/s/ Stephen King
Name: Stephen King
Title: Senior Vice President




S-1

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Notes Collateral Agent

 

By:

/s/ Lynn M. Steiner
Name:Lynn M. Steiner
Title:Vice President

 

 

S-2

 

--------------------------------------------------------------------------------

 

CONSENT OF COMPANY AND GRANTORS

Dated:  October 10, 2012

Reference is made to the Intercreditor Agreement dated as of the date hereof
between Bank of America, N.A., as ABL Collateral Agent, and Wells Fargo Bank,
National Association, as Notes Collateral Agent, as the same may be amended,
restated, supplemented, waived, or otherwise modified from time to time (the
“Intercreditor Agreement”).  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.

Each of the undersigned Grantors has read the foregoing Intercreditor Agreement
and consents thereto.  Each of the undersigned Grantors agrees not to take any
action that would be contrary to the express provisions of the foregoing
Intercreditor Agreement applicable to it, agrees to abide by the requirements
expressly applicable to it under the foregoing Intercreditor Agreement and
agrees that, except as otherwise provided therein, no ABL Secured Party or Notes
Secured Party shall have any liability to any Grantor for acting in accordance
with the provisions of the foregoing Intercreditor Agreement provided that such
party has not acted in violation of the ABL Security Documents, Notes Security
Documents or applicable Credit Documents.  Each Grantor understands that the
foregoing Intercreditor Agreement is for the sole benefit of the ABL Secured
Parties and the Notes Secured Parties and their respective successors and
assigns, and that such Grantor is not an intended beneficiary or third party
beneficiary thereof except to the extent otherwise expressly provided therein.

Without limitation to the foregoing, each Grantor agrees to take such further
action and shall execute and deliver such additional documents and instruments
(in recordable form, if requested) as the ABL Collateral Agent or the Notes
Collateral Agent (or any of their respective agents or representatives) may
reasonably request to effectuate the terms of and the lien priorities
contemplated by the Intercreditor Agreement.

This Consent shall be governed and construed in accordance with the laws of the
State of New York.  Notices delivered to any Grantor pursuant to this Consent
shall be delivered in accordance with the notice provisions set forth in the ABL
Credit Agreement.

 

-1-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Consent is hereby executed by each of the Grantors as
of the date first written above.

RYERSON INC.

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President

JOSPEH T. RYERSON & SON, INC.

 

\ By:

/s/ Eva M. Kalawski
Name: Eva M. Kalawski
Title: Vice President & Secretary

 

-2-

 

--------------------------------------------------------------------------------

 

RCJV Holdings, Inc.

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President

RdM Holdings, Inc.

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President

Ryerson Americas, Inc.

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President

Ryerson International Material Management Services, Inc.

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President

Ryerson International Trading, Inc.

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President




-2-

 

--------------------------------------------------------------------------------

 



Ryerson International, Inc.

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President

Ryerson Pan-Pacific LLC

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President

Ryerson Procurement Corporation

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President

J.M. Tull Metals Company, Inc.

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President

EPE, LLC

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President




-3-

 

--------------------------------------------------------------------------------

 



Turret Holding Corporation

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President

Ryerson Holdings (Brazil), LLC

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President

Turret Steel Industries, Inc.

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President

Sunbelt-Turret Steel Inc.

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President




-4-

 

--------------------------------------------------------------------------------

 



Imperial Trucking Company, LLC

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President

Wilcox-Turret Cold Drawn, Inc.

 

By:

/s/ Mary Ann Sigler
Name: Mary Ann Sigler
Title: Vice President

 

-5-

 